In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondent’s amended motion to dismiss and determination pursuant to S.Ct.Prac.R. X(5),
IT IS ORDERED by the court that respondent’s motion to dismiss is granted as to relator’s claim requesting an order directing that court transcription in Butler County be done by trained court reporters who are not subordinate employees to the judges who have heard the matters on which they *1427are reporting and as to relator’s claim for a refund of transcription fees paid.
Douglas, J., would grant an alternative writ.
IT IS FURTHER ORDERED by the court that respondent’s motion to dismiss is denied and an alternative writ is granted as to relator’s remaining claim that respondent set the cost of copies of transcripts of audio proceedings at actual expense.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs on relator’s remaining claim pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within twenty days of the date of this entry; relator shall file its brief within ten days after the filing of evidence; respondent shall file his brief within thirty days after the filing of relator’s brief; and relator may file a reply brief within five days after the filing of respondent’s brief.